Citation Nr: 9914833	
Decision Date: 05/26/99    Archive Date: 06/07/99

DOCKET NO.  96-47 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to a compensable rating for the residuals of 
a gunshot wound to the left thigh.

2.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel





INTRODUCTION

The veteran served on active duty from September 1948 to 
August 1952.

This case was previously before the Board of Veterans' 
Appeals (Board) in November 1997, at which time it was 
remanded for additional development.  Subsequent to the 
Board's November 1997 remand, the veteran, by the submission 
of Department of Veterans Affairs (VA) outpatient treatment 
records, raised an informal claim of entitlement to an 
increased rating for PTSD.  The case is now, once more, 
before the Board for appellate review.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1997) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

A review of the record in this case discloses that, at the 
time of the most recent VA psychiatric examination of the 
veteran in December 1998, the examiner stated that, while he 
did, in fact, review the veteran's medical record prior to 
examining him, he did not have access at the time to the 
veteran's claims folder.  



In that regard, the Board notes that any analysis of the 
disability evaluation to be assigned for a service-connected 
disability must begin with a historical review of 
symptomatology associated with that disability.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); see also 
Green v. Derwinski, 1 Vet. App. 121 (1991).  Accordingly, 
further development will be undertaken prior to a final 
adjudication of the veteran's claim for an increased rating 
for PTSD.

As regards the veteran's service-connected residuals of a 
gunshot wound to the left thigh, the Board notes that, in 
December 1950, while in service, the veteran sustained a 
superficial wound to the left thigh, with no artery or nerve 
involvement.  In late January 1951, following treatment for 
the aforementioned gunshot wound, he was deemed "fit for 
duty."

On VA fee-basis examination in early January 1953, there was 
noted a slight limp of the veteran's left leg, accompanied by 
a slight loss of strength.  Additionally noted was the 
presence of a scar below the greater trochanter, with some 
loss of muscle substance both below and under the scar.

During a period of VA hospitalization in November 1957, there 
was noted a well-healed, linear scar approximately 5 inches 
in length on the lateral aspect of the veteran's left hip, 
just below the greater trochanter.  This scar was reportedly 
confined to the skin, with no attachment to the underlying 
fascia, and no defect in either the substance or strength of 
the muscles of the hip or leg.  An orthopedic consultant who 
evaluated the veteran during his hospitalization "found no 
cause for any disability from (the veteran's) leg."

During the course of evaluation in April 1976, it was noted 
that the entry and exit wounds in the veteran's left hip were 
"quite superficial," and that an 8-centimeter scar present in 
the area was "well healed and nontender."  The scar was 
described as "superficial," and the muscle as "normal."  The 
veteran displayed a full range of motion in gait and 
squatting, both of which were described as "unremarkable."  

At the time of evaluation, there were no findings noted as 
the cause of the veteran's complaints, many of which were 
"functional," and characterized by the possibility of 
secondary gain.  Approximately one month later, it was once 
again noted that there was "no objective evidence" to 
substantiate the veteran's subjective complaints.

The veteran most recently underwent a VA orthopedic 
examination for compensation purposes in December 1997.  At 
that time, the veteran's history and complaints were 
recounted.  The veteran stated that, since the time of his 
inservice injury, he had experienced both pain and a 
"numbness feeling" at the site of his wound, as well as down 
his left lateral thigh and two-thirds of the way to his knee.  
Reportedly, this problem had recently worsened, leading to 
increased problems with mobility and, eventually, to the 
veteran's retirement in 1995.  While at the time of 
examination, the veteran received diagnoses of neuropathy as 
the result of traumatic injury to the left lateral cutaneous 
nerve of the thigh, and degenerative joint disease of the 
left hip with "plus or minus" trochanteric bursitis, likely 
the result of his left thigh injury, no physical examination 
of the veteran was actually undertaken.  Rather, it would 
seem that the aforementioned diagnoses were based for the 
most part on history and subjective complaints provided by 
the veteran.

The Board observes that, during the course of an informal 
hearing presentation in April 1999, it was argued that the 
veteran's cutaneous nerve injury and degenerative joint 
disease were "part and parcel" of his service-connected left 
thigh injury.  Based on the evidence currently of record, it 
is unclear whether this is, in fact, the case.  Nonetheless, 
in various cases, the Court has held that issues which are 
inferred, intertwined, or expressly raised from documents in 
the file should be developed for timely appellate review.  
See Harris v. Derwinski, 1 Vet. App. 180 (1991); EF v. 
Derwinski, 1 Vet. App. 324 (1991); Myers v. Derwinski, 127 
(1991); Akles v. Derwinski, 1 Vet. App. 118 (1991).  
Accordingly, further development in this area will be 
undertaken prior to a final adjudication of the veteran's 
claim for an increased rating for the service-connected 
residuals of a gunshot wound to the left thigh.






VA has a duty to assist the veteran in the development of all 
facts pertinent to his claims.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998).  The Court has held that 
this duty to assist the veteran in obtaining and developing 
available facts and evidence to support his claims includes 
obtaining adequate VA examinations, including examination by 
a specialist, when necessary.  See Littke v. Derwinski, 
1 Vet. App. 90 (1990); see also Hyder v. Derwinski, 
1 Vet. App. 221 (1991).  Accordingly, in light of the 
aforementioned, and in deference to the request of the 
veteran's accredited representative, the case is, once again, 
REMANDED to the Regional Office (RO) for the following 
actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to December 1998, the date of 
the veteran's most recent VA examination, 
should be obtained and incorporated in 
the claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to VA.

2.  The veteran should then be afforded 
additional VA orthopedic and neurologic 
examinations by appropriate specialists, 
to include all appropriate studies, in 
order to more accurately determine the 
current severity of his service-connected 
residuals of a gunshot wound to the left 
thigh.  The claims file and a separate 
copy of this remand must be made 
available to and reviewed by the 
examiners prior and pursuant to 
conduction and completion of the 
examinations and the examination reports 
must be annotated in this regard by the 
examiners.  



All pertinent symptomatology and findings 
should be reported in detail.  To that 
end, the examining orthopedic surgeon 
should specifically comment as to whether 
the veteran currently suffers from 
degenerative joint disease of the left 
hip with trochanteric bursitis and, if 
so, whether such pathology is as likely 
as not secondary to his service-connected 
residuals of a gunshot wound to the left 
thigh.  As regards such gunshot wound 
residuals, the orthopedic examiner should 
report pertinent medical complaints, 
symptoms, and clinical findings, 
including specifically range of motion 
with an explanation as to what is the 
normal range of motion and pain on use, 
and comment on the functional limitation, 
if any, caused by the veteran's service-
connected residuals of a gunshot wound to 
the left thigh.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The examining neurologist should 
specifically comment as to whether the 
veteran currently suffers from chronic 
neuropathy as the residual of a traumatic 
injury to the left lateral cutaneous 
nerve of the thigh and, if so, whether 
such neuropathy is as likely as not the 
result of the veteran's service-connected 
gunshot wound to the left thigh.  Any 
opinions expressed as to the severity of 
the left thigh wound should be 
accompanied by a complete rationale.

3.  The RO should arrange for a VA 
psychiatric examination of the veteran to 
ascertain the nature and extent of 
severity of his PTSD.  




The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination and the examination 
report must be annotated in this regard 
by the examiner.  The examiner should 
identify all of the veteran's associated 
symptomatology in order to determine the 
impairment caused by PTSD.  If there are 
other psychiatric disorders found, in 
addition to PTSD, the examiner should 
specify which symptoms are associated 
with each disorder(s). If certain 
symptomatology cannot be dissociated from 
one disorder or another, it should be so 
indicated.  If a psychiatric disorder(s) 
other than PTSD is or are found on 
examination, the examiner should offer an 
opinion as to whether any such disorder 
is causally or etiologically related to 
PTSD, and, if not so related, whether the 
veteran's PTSD has any effect on the 
severity of any other psychiatric 
disorder.  During the course of the 
examination, the examiner should identify 
all of the symptoms or manifestations of 
PTSD.

Following evaluation, the examiner should 
provide a numerical score on the Global 
Assessment of Functioning (GAF) Scale 
provided in the Diagnostic and 
Statistical Manual for Mental Disorders, 
in relation to the veteran's impairment 
from PTSD.  The examiner must include a 
definition of the numerical GAF score 
assigned, as it relates to the veteran's 
occupational and social impairment.  




If the historical diagnosis of PTSD is 
changed following examination, the 
examiner should state whether the new 
diagnosis represents progression of the 
prior diagnosis, correction of an error 
in the prior diagnosis, or development of 
a new and separate condition.  Any 
opinions expressed as to the severity of 
PTSD must be accompanied by a complete 
rationale.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above-requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this REMAND, and, if not, 
the RO should take corrective action.  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issues of entitlement to 
increased evaluations for PTSD and 
residuals of a gunshot wound of the left 
thigh.  As regards the veteran's service-
connected residuals of a gunshot wound to 
the left thigh, the attention of the RO 
is drawn to those provisions of the 
rating schedule for the evaluation of 
service-connected muscle injuries in 
effect both before and after July 3, 
1997.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case. A reasonable period of time for a 
response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.




		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).


